DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 17 June 2022 has been entered. Claims 1, 3-13, and 15-20 remain pending in the application. Applicant’s amendment to the claims have overcome each and every 112(d) rejection previously presented in the non-final office action mailed 25 January 2022.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
In line 2 of claim 1, “front side;” should read “front side; and”
In line 5 of claim 13, “the back side” should read “a back side”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12, 13, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellers (US 2020/0129382).
Regarding claim 1, Fellers discloses a reflective child comforter, comprising: a child comforter (fig. 2) including a front side; and a reflective material arranged to reflect light from the front side, wherein the reflective material is reflective in the infrared spectrum (paragraph 0039; aluminum is reflective in the infrared spectrum).
Regarding claim 3, the child comforter is configured as a pacifier (fig. 2).
Regarding claim 4, the pacifier is a three-piece pacifier (fig. 2, elements 11, 31, and 33).
Regarding claim 5, the pacifier is a single-piece pacifier (fig. 2). Examiner notes that the components together form a single unitary device.
Regarding claim 6, the child comforter is configured as a teether. Examiner notes that a teether does not require any particular structure and that the device of Fellers is fully capable of being used as a teether.
Regarding claim 7, the child comforter is comprised of a button (fig. 2, element 33) and a shield 31.
Regarding claim 8, the reflective material is positioned on the shield (paragraph 0039)
Regarding claim 9, the reflective material is positioned on the button (paragraph 0039)
Regarding claim 12, the reflective material is embedded into the child comforter. Examiner notes that the device is constructed from reflective materials.
Regarding claim 13, Fellers discloses a child comforter, comprising: a child comforter including a front side having a button (fig. 2, element 33) and shield 31; a reflective material (paragraph 0039; aluminum is reflective in the infrared spectrum) arranged to reflect infrared light from at least a part of the front side; and an elongated teat 11 protruding from a back side to permit chewing or suckling.
Regarding claim 15, the child comforter is configured as a pacifier (fig. 2).
Regarding claim 17, the reflective material is embedded into the child comforter. Examiner notes that the device is constructed from reflective materials.
Regarding claim 19, child comforter is constructed of silicone (paragraph 0039).
Regarding claim 20, Fellers discloses a child comforter, comprising: a child comforter including a front side having a button (fig. 2, element 33) and shield 31, and a back side having an elongated teat 11, the teat to permit chewing or suckling; and a reflective material (paragraph 0039; aluminum is reflective in the infrared spectrum) arranged to reflect infrared light from at least a part of the front side, the reflective material aiding the detection of the child comforter via an infrared camera.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fellers in view of Hakim (US 2002/0030029).
Regarding claim 10, Fellers discloses that different elements of the device can comprise the reflective material. Fellers discloses the invention essentially as claimed except wherein the child comforter comprises a handle. Hakim teaches a pacifier with a handle (fig. 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fellers with a handle as taught by Hakim, in order to provide a structure that can be readily grasped by the child.

Claim(s) 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fellers in view of Johnson (US 4,943,896).
Regarding claims 11 and 16, Fellers discloses the invention essentially as claimed except wherein the reflective material is applied using an adhesive to the front side. Johnson teaches that, for infant care articles, means of visibility is a known issue (col. 1, ll. 28-35) which can be addressed by the use of reflective or fluorescent materials (col. 1, ll. 53-63) and that such materials can be used with adhesives and applied onto a device (col. 5, ll. 18-23). Examiner notes that aluminum is reflective in both the visible and infrared spectrums. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective material of Fellers with adhesive as taught by Johnson, in order to provide a reflective coating on the device.
Regarding claim 18, Fellers discloses the invention essentially as claimed except wherein the reflective material is a dye. Johnson teaches that, for infant care articles, means of visibility is a known issue (col. 1, ll. 28-35) which can be addressed by the use of reflective or fluorescent materials (col. 1, ll. 53-63) and that such materials can be mixed with colorant additives before being applied to a device (col. 5, ll. 18-23). Examiner notes that aluminum is reflective in both the visible and infrared spectrums. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective material of Hakim with colorant additives as taught by Johnson, in order to provide the child a pacifier of their preferred color.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fellers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,408,735 discloses polishing a teething device, in order to keep the surface clean and sanitary with minimum difficulty (col. 1, line 53 to col. 2, line 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771